        Case 2:21-cv-04796-SB-AGR Document 3 Filed 06/11/21 Page 1 of 1 Page ID #:167
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Thomas J. Daly, CA Bar No. 119684
 Art Hasan, CA Bar No. 167323
 Siho "Scott" Yoo, CA Bar No. 311202
 LEWIS ROCA ROTHGERBER CHRISTIE LLP
 655 N. Central Avenue, Suite 2300
 Glendale, California 91203-1445
 Telephone: (626) 795-9900

 ATTORNEY(S) FOR:    OKYN Holdings, Inc. dba NYKO Technologies
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
OKYN HOLDINGS, INC. dba NYKO                                                   CASE NUMBER:

TECHNOLOGIES                                                                                          2:21-cv-4796
                                                              Plaintiff(s),
                                     v.
HORI (U.S.A.), INC.
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                Plaintiff OKYN Holdings, Inc. dba NYKO Technologies
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                 PARTY                                                                    CONNECTION / INTEREST
OKYN HOLDINGS, INC. dba NYKO TECHNOLOGIES                                     Plaintiff

HORI (U.S.A.), INC.                                                           Defendant




         June 11, 2021                                     /s/ Art Hasan
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff OKYN Holdings, Inc. dba NYKO Technologies


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
